Exhibit 10.3

SECOND AMENDMENT TO REVOLVING CREDIT AND

SECURITY AGREEMENT AND WAIVER

THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT AND WAIVER,
dated as of May 10, 2013 (this “Amendment”), relating to the Revolving Credit
and Security Agreement referenced below, is by and among SOFTWARE BROKERS OF
AMERICA, INC., a Florida corporation (the “Company”), ACCVENT LLC, a Florida
limited liability company (“Accvent”), FORZA POWER TECHNOLOGIES LLC, a Florida
limited liability company (“Forza”), KLIP XTREME LLC, a Florida limited
liability company (“KLIP”), NEXXT SOLUTIONS LLC, a Florida limited liability
company (“Nexxt”) and NUQLEO LLC, a Florida limited liability company (“Nuqleo”
– hereinafter the Company, Accvent, Forza, KLIP, Nexxt and Nuqleo may be
referred to collectively as the “Borrowers”), the Lenders identified on the
signature pages hereto, and PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as agent for the Lenders (in such capacity, the “Agent”). Terms
used herein but not otherwise defined herein shall have the meanings provided to
such terms in the Credit Agreement (as defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of that certain Revolving Credit and Security Agreement dated as of
July 25, 2011 (as amended and modified from time to time, the “Credit
Agreement”) among the Borrowers, the Lenders identified therein, and PNC Bank,
National Association, as agent for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement including the request that Nuqleo as a wholly owned subsidiary of
Accvent become a co-borrower under the Credit Agreement and the Other Documents
and have requested a waiver of the existing Guarantor Fixed Charge Coverage
Ratio default;

WHEREAS, the requested modification and waiver requires the approval of the
Required Lenders;

WHEREAS, the Required Lenders have agreed to the requested modification and
waiver on the terms and conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments. The Credit Agreement is amended as set forth below:

(a) New definitions of “Change in Law”, “Compliance Authority”, “Covered
Entity”, “FATCA”, “Laws”, “Reportable Compliance Event”, “Sanctioned Country”,
and



--------------------------------------------------------------------------------

“Sanctioned Person” are added to Section 1.2 in correct alphabetical order to
read as follows:

“ “Change in Law” shall mean the occurrence, after the Closing Date, of any of
the following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.

“Covered Entity” shall mean each Borrower, each Borrower’s Affiliates and
Subsidiaries, all Guarantors, pledgers of Collateral, all owners of the
foregoing, and all brokers or other agents of any Borrower acting in any
capacity in connection with the Obligations.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond judgment authorization or
approval, lien or award of or any settlement arrangement with any Governmental
Body, foreign or domestic.

 

2



--------------------------------------------------------------------------------

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.”

(b) The definition of “Anti-Terrorism Laws” in Section 1.2 is amended to read as
follows:

“ “Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, all as amended, supplemented or replaced from time to time.”

(c) The definition of “Permitted Encumbrances” in Section 1.2 is amended by
(i) deleting the word “and” in subsection (k); (ii) replacing the period in
subsection (l) with a semicolon and the word “and” and (iii) adding a new
subsection (m) to read as follows:

“(m) Liens on all property and assets of Borrowers (including any other
additional Borrowers that join in this Agreement after the Closing Date,
consisting of Collateral, that secure only those obligations arising pursuant to
the Indenture and any refinancing of such Indenture (which are not otherwise
covered by subsection (l) above).”

(d) The definitions of “Blocked Person” and “Fx Line” in Section 1.2 are deleted
in their entirety.

(e) Section 2.2(g) is amended by adding the phrase “including without limitation
any Change in Law,” after the word “thereof” and the comma in the second line of
the subparagraph.

 

3



--------------------------------------------------------------------------------

(f) Section 3.7(a) is amended by replacing the phrase “, or any change therein
or in the interpretation or application thereof,” after the words “Applicable
Law” in the first line of the subparagraph with the phrase “or any Change in
Law”.

(g) Section 3.9(a) is amended by replacing the phrase “or any change therein” in
the second line of the subparagraph with the phrase “or any Change in Law”.

(h) A new Section 3.11(d) is added to read as follows:

“(d) If a payment made to a Lender, Issuer, Participant or Agent under any
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Person fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Issuer, Participant or Agent shall deliver to Agent
(in the case of a Lender or Issuer) and Borrowers (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller of such Person, and (B) other documentation reasonably requested by
Agent or Borrowers sufficient for Agent and Borrowers to comply with their
obligations under FATCA and to determine that such Lender, Participant, Issuer,
or Agent has complied with such applicable reporting requirements.”

 

  (i) Section 5.23 is amended to read as follows:

“5.23 Anti-Money Laundering/International Trade Law Compliance.

Each Borrower represents and warrants to Agent, as of the date of this
Agreement, the date of each Advance, the date of any renewal, extension or
modification of this Agreement, and at all times until this Agreement has been
terminated and all Obligations have been indefeasibly paid in full, that: (a) no
Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the Advances will not be used to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any law,
regulation, order or directive enforced by any Compliance Authority; (c) the
funds used to repay the Obligations are not derived from any unlawful activity;
and (d) each Covered Entity is in compliance with, and no Covered Entity engages
in any dealings or transactions prohibited by, any laws of the United States,
including but not limited to any Anti-Terrorism Laws. Borrowers covenant and
agree that they shall immediately notify Agent in writing upon the occurrence of
a Reportable Compliance Event.”

 

4



--------------------------------------------------------------------------------

(j) Section 5.24 is deleted in its entirety.

(k) Section 6.5(b) is amended to read as follows:

“(b) Cause to be maintained a Guarantor Fixed Charge Coverage Ratio of not less
than (i) 0.84 to 1.0 for the four quarter period of Guarantor ending as of
June 30, 2013 and (ii) 1.0 to 1.0 for the four quarter period of Guarantor
ending as of September 30, 2013 and for each fiscal quarter of Guarantor
thereafter.”

(l) Section 7.3 is amended to read as follows:

“7.3. Guarantees.

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or Guaranty thereof or otherwise (other than to Lenders) except
(a) guarantees made in the Ordinary Course of Business up to an aggregate amount
of $100,000, (b) the endorsement of checks in the Ordinary Course of Business
and (c) as otherwise permitted by Section 7.8.”

(m) Section 7.10 is amended to read as follows:

“7.10. Transactions with Affiliates.

Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, make any payment to, or enter into any
transaction or arrangement with, or otherwise deal with, any Affiliate, except
(a) transactions disclosed to Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate and (b) transactions otherwise permitted under Section 7.5.”

(n) Section 7.17 is amended to read as follows:

“7.17. Prepayment of Indebtedness.

At any time, prepay, repurchase, redeem, retire or otherwise acquire, or make
any payment on account of any principal of, interest on or premium payable in
connection with the prepayment or redemption of any Indebtedness for borrowed
money (other than Indebtedness owed to the Lender under this Agreement or the
Other Documents), except (i) any such prepayment, repurchase, redemption,
retirement or acquisition expressly permitted in the Subordination Agreement or
(ii) in connection with any refinancing of Indebtedness in compliance with
Section 7.8(d) or (f).”

 

5



--------------------------------------------------------------------------------

(o) Section 15.17 is amended to read as follows:

“15.17 Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Borrower shall provide to Lender, such
Borrower’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.”

2. Waiver. The Agent and the Required Lenders hereby waive the violation of
Section 6.5(b) (Guarantor Fixed Charge Coverage Ratio) for the four quarter
period ending as of March 31, 2013 and the violation of Section 5 of the
Guaranty of Intcomex and Intcomex Holdings.

3. Confirmation of Borrowers. Nuqleo hereby acknowledges, agrees and confirms
that, by its execution of this Amendment, it will be deemed to be a party to the
Credit Agreement and a “Borrower” for all purposes of the Credit Agreement and
the Other Documents, and shall have all of the rights and obligations of a
Borrower thereunder as if it had originally executed the Credit Agreement and
the Other Documents. The Borrowers hereby ratify, as of the date hereof, and
agree to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and the Other Documents, including without limitation
(i) all of the representations and warranties set forth in Article V of the
Credit Agreement and (ii) all of the affirmative and negative covenants set
forth in Articles VI and VII of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

4. Additional Confirmation. The existing Borrowers confirm that all of their
obligations under the Credit Agreement are, and upon Nuqleo becoming a Borrower,
shall continue to be, in full force and effect. The parties hereto confirm and
agree that immediately upon Nuqleo becoming a Borrower, the term “Obligations,”
as used in the Credit Agreement and the Other Documents, shall include all
obligations of Nuqleo under the Credit Agreement and under each Other Document.

5. Assumption of Obligations. Nuqleo hereby agrees that upon becoming a Borrower
it will assume all Obligations of a Borrower as set forth in the Credit
Agreement.

6. Granting of Liens. To secure the prompt payment and performance to Agent and
each Lender of the Obligations, Nuqleo hereby collaterally assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender a
continuing security interest in and to and Lien on all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located.

7. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Amendment by the Borrowers, the Required Lenders and
the Agent;

(b) the execution of an Affirmation of Guaranty by Intcomex and Intcomex
Holdings;

(c) the execution by Accvent LLC of documentation required by the Agent to
perfect its lien on additional intellectual property of Accvent LLC;

(d) filing of such UCC financing statements as are necessary or appropriate, in
Agent’s discretion, to perfect the security interests in the collateral of
Nuqleo; provided Agent’s failure to file such financing statements shall not
invalidate this Amendment; and

(e) receipt by the Agent of a $15,000 amendment fee.

8. Conditions Subsequent. On or before June 10, 2013 the following conditions
subsequent shall be satisfied:

(a) delivery to the Agent of a copy of the Operating Agreement of Nuqleo;

(b) delivery to the Agent of a copy of the certified Certificate of Organization
of Nuqleo, and all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of organization;

(c) delivery to the Agent of a copy of the resolutions of Nuqleo approving this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment;

 

7



--------------------------------------------------------------------------------

(d) delivery to the Agent of an incumbency certificate of the Secretary or
Assistant Secretary of Nuqleo as to the incumbency and signature of the officers
of Nuqleo executing this Agreement or any certificate or other documents to be
delivered by it pursuant to the terms of this Amendment, together with evidence
of the incumbency of such Secretary or Assistant Secretary;

(e) delivery to the Agent of a good standing certificate of Nuqleo dated not
more than thirty days prior to the date of this Amendment, issued by the
Secretary of State or other appropriate official of Nuqleo’s jurisdiction of
organization;

(f) delivery to the Agent of insurance certificates for Nuqleo or evidence that
Nuqleo has been added to the insurance certificates of the Company;

(g) delivery to the Agent of a legal opinion from counsel to Nuqleo, including,
without limitation, opinions with respect to the due authorization, execution
and delivery and enforceability of this Amendment; and

(h) new updated schedules to the Credit Agreement.

9. Representations and Warranties. Each Borrower hereby represents and warrants
in connection herewith that as of the date hereof (after giving effect hereto)
(i) the representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects (except those which
expressly relate to an earlier date), and (ii) no Default or Event of Default
has occurred and is continuing under the Credit Agreement.

10. Acknowledgments, Affirmations and Agreements. Each Borrower (i) acknowledges
and consents to all of the terms and conditions of this Amendment and
(ii) affirms all of its obligations under the Credit Agreement and the Other
Documents.

11. Loan Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

12. Expenses. The Borrowers agree to pay all reasonable costs and expenses in
connection with the preparation, execution and delivery of this Amendment,
including the reasonable fees and expenses of the Agent’s legal counsel.

13. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

14. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
Florida.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:    

SOFTWARE BROKERS OF AMERICA, INC.,

a Florida corporation

    By:   /s/ Michael F. Shalom     Name:   Michael F. Shalom     Title:   Vice
President

 

   

ACCVENT LLC,

a Florida limited liability company

    By:   /s/ Naftali Mizrachi     Name:   Naftali Mizrachi     Title:   Manager

 

   

FORZA POWER TECHNOLOGIES LLC,

a Florida limited liability company

    By:   /s/ Naftali Mizrachi     Name:   Naftali Mizrachi     Title:   Manager

 

   

KLIP XTREME LLC,

a Florida limited liability company

    By:   /s/ Naftali Mizrachi     Name:   Naftali Mizrachi     Title:   Manager

 

   

NEXXT SOLUTIONS LLC,

a Florida limited liability company

    By:   /s/ Naftali Mizrachi     Name:   Naftali Mizrachi     Title:   Manager

 

   

NUQLEO LLC,

a Florida limited liability company

    By:   /s/ Naftali Mizrachi     Name:   Naftali Mizrachi     Title:   Manager



--------------------------------------------------------------------------------

AGENT:    

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as Agent

    By:   /s/ John Stanescki     Name:   John Stanescki     Title:   Senior Vice
President

 

LENDERS:    

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

    By:   /s/ John Stanescki     Name:   John Stanescki     Title:   Senior Vice
President

 

2